Stephens, J.
Applying to this case (a suit upon a policy of fire-insurance) the answers of the Supreme Court to certified questions in the case (158 Ga. 644, 124 S. E. 172), the verdict found for the plaintiff for the value of the property destroyed, and attorney’s fees, was authorized under the law and the evidence, and the court did not err in overruling the defendant’s motion for a new trial upon any of the general or special grounds therein contained.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.